DETAILED ACTION
1.	This office action is a response to communication submitted on 03/12/2021.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 7-11, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raichle et al. (US 20150214858 A1) in view of BIRK et al. (WO 2017186436 A1).
In regards to claims 1, 11 and 17, Raichle shows (Figs. 1-3) a method, an inverter system (see inverter 10) of/for modulating electric-motor braking (braking of motor 5), the method/system, comprising: 
a motor control unit (6) circuitry having a first output and a second output (see output from controller 7 to inverter 10 to control each leg or each switch within inverter 10); 
a power switch circuitry having a first input and a second input; and a selection circuitry operable, in a first mode and second mode (a drive device which is coupled to the evaluation device and is designed to switch the inverter from a short-circuit state to a freewheeling mode, see abstract)
detecting a degradation event for an inverter (i.e. par. 38) based upon at least one of:  an auxiliary battery degradation, and an inverter module degradation (i.e. in the event of a failure of the electronic control, the energy supply, various sensors, the data communication, or a fuse, it may be necessary to set a safe state in the inverter i.e., a switching state of the inverter in which safety remains ensured for persons accessing the vehicle such as first responders in the event of an accident, and for the integrity of the electrical system, pars. 2 ,20); 
toggling between asserting and de-asserting one of a first gate driver and a second gate driver to a power switch circuitry (i.e. gate driving control executed by controller 7 for each upper and lower switching devices 3a-3f in inverter 10, for example during normal operation), while de-asserting the other of the first gate driver and the second gate driver to the power switch circuitry, based on the detection of the degradation event for the inverter (i.e. gate driving control executed by controller 7 for each upper and lower switching devices 3a-3f in inverter 10, see abstract, The operating state circuit comprises an evaluation device, which is connected to the phase connections of the inverter and to input connections of the inverter and is designed to detect an input voltage of the inverter and phase currents at the phase connections of the inverter, and a drive device which is coupled to the evaluation device and is designed to switch the inverter from a short-circuit state to a freewheeling mode on the basis of the detected input voltage, wherein the evaluation device is designed to generate a freewheeling trigger signal and to output said signal to the drive device if the detected input voltage is lower than an adjustable freewheeling threshold value, and wherein the drive device is designed to change the respective switching devices of the half-bridges to an open state after receiving the freewheeling trigger signal only when the particular phase current detected at the associated phase connection has a zero crossing or a current direction coming from the inverter, see abstract and pars. 10, 47-49);
performing an active short circuit process using the power switch circuitry when asserting the one of the first gate driver or the second gate driver while de-asserting the other of the first gate driver and the second gate driver (see pars. 4, 11-18, 35-36, 40-45; i.e. a first short-circuit state of the inverter 3, the low-side switches 3b, 3d, 3f are closed, while the high-side switches 3a, 3c, 3e are open, OR. the low-side switches 3b, 3d, 3f are open, while the high-side switches 3a, 3c, 3e are closed); and 
performing a freewheeling process using the power switch circuitry when de-asserting both the first gate driver and the second gate driver (see pars. 4, 11-18, 35-36, 40-45; i.e. A freewheeling mode of the inverter 3 is characterized in that all switching devices 3a to 3f are open, i.e., are in a blocking state), 
Although Raichle implicitly discloses wherein the toggling of the assertion and the de-assertion of the one of the first gate driver and the second gate driver has a predetermined frequency and a predetermined duty cycle (as shown in Figs. 2 and 3, the operating state diagram for controlling an inverter shows a frequency (frequency and duty are implicit since power semiconductor elements are kwown to operate at a high frequency “rotational speed” and are controlled by pulse signal, “duty/PWM”, par. 16-18 and 46), Raichle does not explicitly disclose (emphasis added) a predetermined frequency and a predetermined duty cycle when those gate driver are changed in operation (ON/OFF or open/close).
However, BIRK discloses and shows a system for actively short-circuiting phases (U, V, W) of an inverter (1), wherein the inverter (1) is provided with power semiconductor switches (5, 5A, 5B) for applying an electrical current at the phases (U, V, W), comprising a driver circuit (7) for actuating the power semiconductor switches (5, 5A, 5B), and comprising a protection circuit (9) which permits at least some of the power semiconductor switches (5, 5A, 5B) to be closed for actively short-circuiting the phases (U, V, W). he safe state is in a synchronous machine, such as a PSM, either the active short circuit (AKS), also called short-circuit mode, or the inverter lock, also called freewheel. In active short circuit / short circuit mode Some or all of the phase windings of the electric machine are intentionally shorted by means of the power semiconductor switches of the inverter. This mode can be established with different switch positions of the semiconductor switches. In the inverter lock / freewheel, a control unit of the inverter is switched off. As a result, the power semiconductor switches are brought into the open state. In the event of a fault, this is assumed to be a malfunction of the driver circuit or the controller, which is why they are disabled for safety. Birk further discloses the gate drivers have a predetermined frequency and a predetermined duty cycle (see description, first tree paragraphs, - an electric current having a specific frequency to the phases of the inverter, the control unit outputs PWM signals (PWM = pulse-width modulated) to the driver circuit, which correspondingly actuates the power semiconductor switches). 
Thus, given the teaching of BIRK it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Raichle to provide a protection circuit by either the active short circuit (AKS), also called short-circuit mode, or the inverter lock, also called freewheel in order to protect the system when an anomaly or degradation is detected using controllable switches with a predetermined PWM/DUTY and frequency (i.e. speed), consequently improving the system reliability and protection.
In regards to claim 2, Raichle shows (Figs. 1-3) shows wherein the power switch is an insulated gate bipolar transistor (3a-3f, par. 31).
In regards to claims 7-8, 16 and 19, Raichle discloses wherein the MASC activation indicator is based upon at least one of: an auxiliary battery degradation, and an inverter module degradation (i.e. in the event of a failure of the electronic control, the energy supply, various sensors, the data communication, or a fuse, it may be necessary to set a safe state in the inverter i.e., a switching state of the inverter in which safety remains ensured for persons accessing the vehicle such as first responders in the event of an accident, and for the integrity of the electrical system, pars. 2, 20) and discloses wherein the MASC activation indicator is generated by a diagnostic monitor and further discloses wherein the toggling of the assertion of the one of the first  (i.e. event of a failure are detected, pars. 10-17, 38, 41-48).
In regards to claim 9, Raichle discloses wherein the MASC activation indicator is generated when the processor is not functional (par. 2, in the event of a failure of the electronic control, the energy supply, various sensors, the data communication, or a fuse, it may be necessary to set a safe state in the inverter i.e., a switching state of the inverter in which safety remains ensured for persons accessing the vehicle such as first responders in the event of an accident, and for the integrity of the electrical system).
In regards to claims 10 and 20, Raichle discloses comprising: performing an active short circuit process using the power switch circuitry when either the first gate driver indicator is asserted while the second gate driver indicator is de-asserted, or when the second gate driver indicator is asserted while the first gate driver indicator is de-asserted; and performing a freewheeling process using the power switch circuitry when both the first gate driver indicator and the second gate driver are de-asserted (see pars. 4, 10-18, 35-36, 40-45).

6.	Claims 3-6, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raichle et al. (US 20150214858 A1) in view of BIRK et al. (WO 2017186436 A1) and further in view of WELCHKO et al. (CN 102310784 A).
In regards to claims 3-5, 12-13 and 18,  Raichle as modified by BIRK although discloses controllable switches to operate under multiple modes and implicitly having a determined or controlled frequency and duty, Raichle as modified by BIRK does not specify (emphasis added) a particular duty and frequency, thus they do not explicitly discloses wherein the toggling of the assertion of the one of the first gate driver and the second gate driver has a predetermined frequency of between 0.75 kilohertz (kHz) and 1.5 kHz; and wherein the toggling of the assertion of the one of the first gate driver and the second gate driver has a predetermined duty cycle of between 40% and 60%; wherein the assertion of the one of the first indicator and the second indicator alternates at a predetermined frequency of between 0.5 kilohertz (kHz) and 2.0 kHz and a predetermined duty cycle of between 35% and 65%; and wherein the predetermined frequency and the predetermined duty cycle correspond with a predetermined braking torque; wherein the predetermined frequency is approximately 1.0 kHz; and wherein the predetermined duty cycle is approximately 50%.
However, it is well known in the art that this are controlled characteristics of the driving process when operating the inverter and directed the optimal range or value in which the system will optimally performs under. 
As evidence for the facts above, WELCHKO further discloses when it is detected that indicates motor 30 (and/or as a whole to indicate vehicle 10) of a sudden deceleration (e.g., abnormal braking) event, converter 24 changes alternately between the short-circuit operation mode and the open mode of operation. in the short-circuit mode, enabling all of the level switch 52, 54 and 56, and disabling the low-level switch 58, 60 and 62, or all of the low level switch 58, 60 and 62, at the same time, disable all of the level switch 52, 54 and 56. In the open mode, disabling all switch (comprising a high level switch and a low level switch) 52-62. the switching operation the motor 30 continues to rotate freely. he converter control module so that the converter 24 repeatedly and alternately change between the fourth operation mode a third mode of operation. The mode switching can effectively comprises applying approximately a 50% duty cycle to switch each of switch 52-62 in a synchronous manner, so that converter 24 to motor 30 applying a high short circuit and low short circuit between alternating. he switching performed at a switching frequency (e.g., 12 kHz) so that the converter 24 is in the third mode of time approximately equal to the time (i.e., 50% duty cycle) in the fourth mode (see pars. 42, 50, 55-57).
Thus, Raichle as modified by BIRK and WELCHKO discloses the claimed invention except for the specific of a predetermined frequency is approximately 1.0 kHz.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to preset the duty cycle and frequency of the controllable inverter/driver switches to execute the most reliable and accurate performance under different modes to provide the protection to the system as intended, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, AND since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In regards to claims 6, 14-15 and 18, Raichle discloses wherein one or both of the predetermined frequency and the predetermined duty cycle are tuned to produce a predetermined braking torque; wherein the predetermined braking torque is a weighted average of a first torque associated with an active short circuit process and a second torque associated with a freewheeling process (pars.8, 14, 16, 18, 36, 40, 45, 48).
WELCHKO further/also discloses wherein one or both of the predetermined frequency and the predetermined duty cycle are tuned to produce a predetermined braking torque; wherein the predetermined braking torque is a weighted average of a first torque associated with an active short circuit process and a second torque associated with a freewheeling process (pars. 42-46; 55-58)
gate driver and the second gate driver occurs when measurements of a speed of the electric motor are not reliable. 

Related Prior Arts
7.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
WO 2016076429 A1 SAHA et al. further discloses (see abstract and shows (Fig. 1) a suitable fail-safe control while suppressing excessive increase in current for charging a DC power source or in DC link voltage, when a failure has occurred in a rotating electric machine drive unit. This inverter control device selectively performs: active short circuit control (ASC) of either upper stage side active short circuit control which turns on upper stage side switching elements of arms for all plural phases or lower stage side active short circuit control which turns on lower stage side switching elements of the arms for all the plural phases; and shutdown control (SD) which turns off all switching elements and further discloses a first gate driver and the second gate driver has a predetermined frequency and a predetermined duty cycle.
CN-101277089-A operation shifted to the short-circuit braking operation after the dead time. if the detected current 31 current limit level when the current control signal PROTECT becomes "H" level, and if the operation dead time (all output is cut off) after transfer to the short-circuit braking operation… therefore, just before stopping all current flowing in the drive transistor is regenerated to the power supply side. Meanwhile, the regeneration circuit according to power supply 1 of power supply capability to become excessive, and the boosted power supply voltage in some cases. Therefore, under some conditions, power supply voltage reaches the rated power supply voltage or more, finally possible to drive transistor and other device degradation or damaged.
US 20080231219 A1 discloses and shows (Figs. 1, 3-5, 7-12, 14-18) the present invention can accurately detect overcurrent by eliminating the effect of high-frequency switching noise using a simple low-cost configuration. Furthermore, since the overcurrent protection operation is carried out by performing the so-called short-circuit braking operation in which all of one-side drive transistors selected from the high-side drive transistors and the low-side drive transistors are turned ON, and all of the other-side drive transistors are turned OFF during the overcurrent protection period, no regenerated current flows to the power supply unit during the current limitation, and the power supply voltage can be suppressed from rising. Hence, there is no fear of causing accidents, such as device degradation and damage, owing to the rising in power supply voltage

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (8:30am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846